Citation Nr: 0012772	
Decision Date: 05/15/00    Archive Date: 05/22/00

DOCKET NO.  98-17 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an evaluation greater than 10 percent for 
post-traumatic stress disorder (PTSD) for the period from May 
15, 1984, to September 19, 1995.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel



INTRODUCTION

The veteran served on active duty from October 1968 to 
October 14, 1970, and from October 27, 1970 to July 1974.

This matter comes to the Board of Veterans Appeals (Board) on 
appeal from March 1998 and July 1998 rating decisions of the 
Department of Veterans Affairs (VA) regional office (RO) in 
Columbia, South Carolina.  In the March 1998 rating decision 
the RO granted service connection for PTSD and assigned a 50 
percent rating effective September 19, 1995.  In the July 
1998 rating decision the RO assigned the veteran a 10 percent 
for his PTSD effective May 15, 1984, and a 50 percent 
evaluation effective March 25, 1996.  In a September 1998 
Supplemental Statement of the Case, the RO reinstated the 
veteran's 50 percent evaluation for PTSD effective September 
19, 1995. 

Although the veteran originally expressed disagreement with 
the effective date of his 50 percent rating for PTSD by 
arguing that he is entitled to a 50 percent evaluation 
effective in 1984, he is in essence arguing entitlement to an 
increased rating for this disability.  In other words, he is 
arguing entitlement to a rating greater than 10 percent for 
PTSD for the period from May 15, 1984 to September 19, 1995.  
Consequently, the issue has been recharacterized as reflected 
on the title page.


REMAND

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

When the RO assigned the veteran a 10 percent rating for his 
PTSD effective from May 15, 1984, it did so using newly 
revised criteria for rating mental disorders that did not go 
into effect until November 7, 1996.  The United States Court 
of Appeals for Veterans Claims (formally known as the United 
States Court of Veterans Appeals) has held that the effective 
date of an award based on liberalizing law or regulation may 
be no earlier than the effective date of the Act or 
administrative issue.  DeSouza v. Gober, 10 Vet. App. 461, 
467 (1997).  Thus, in order to properly evaluate the 
veteran's PTSD for the period from May 15, 1984 to September 
19, 1995, consideration must be given to the rating criteria 
in effect at that time.  This requires the application of the 
criteria for rating mental disorders as it existed in 1987, 
as well as the revised criteria that went into effect on 
February 3, 1988.  See 53 Fed. Reg. 23 (1988); 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1987, 1988).  In this regard, 
the Court has held that where the law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provided otherwise or permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary did so.  
Karnas v. Derwinski, 1 Vet. App. 461 (1997).

So as to avoid prejudicing the veteran in this matter, this 
case must be remanded to the RO for consideration of his PTSD 
under the old rating criteria as referenced above for the 
period from May 15, 1984 to September 19, 1995.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should readjudicate this 
pending claim using the old rating 
schedule in place in 1987, as well as the 
revised rating schedule effective on 
February 3, 1988.

2.  If the decision remains adverse to 
the veteran, he and his representative 
should be issued a Supplemental Statement 
of the case which provides the veteran 
with an adequate recitation of the 
applicable laws and regulations and he 
should be given a reasonable opportunity 
to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




